             Case 2:18-cv-01543-JLR Document 137 Filed 04/15/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         BOMBARDIER INC.,                              CASE NO. C18-1543JLR

11                              Plaintiff,               ORDER GRANTING
                  v.                                     EXTENSION
12
           MITSUBISHI AIRCRAFT
13
           CORPORATION, et al.,
14
                                Defendants.
15
           Before the court are the parties’ letters that explain Defendants Marc-Antoine
16
     Delarche and Keith Ayre’s requested extension of time to respond to Plaintiff
17
     Bombardier Inc.’s motion for a preliminary injunction (see Delarche & Ayre Letter (Dkt.
18
     # 135); see also MPI (Dkt. # 123)); Plaintiff Bombardier Inc.’s (“Bombardier”)
19
     opposition to the request (see Bombardier Letter (Dkt. # 134)); and the remaining
20
     Defendants’ positions on the request (see MITAC Letter (Dkt. # 132); AeroTEC Letter
21
     (Dkt. # 133)). The court has considered the parties’ submissions, the relevant portions of
22


     ORDER - 1
             Case 2:18-cv-01543-JLR Document 137 Filed 04/15/19 Page 2 of 2



 1   the record, and the applicable law. Being fully advised, the court finds good cause to

 2   extend Mr. Delarche and Mr. Ayre’s preliminary injunction response deadline to May 9,

 3   2019. See Fed. R. Civ. P. 6(b)(1)(A) (requiring “good cause” for the court to extend a

 4   deadline). The court also DIRECTS the Clerk to renote Bombardier’s motion for a

 5   preliminary injunction (Dkt. # 123) to May 15, 2019, on which date Bombardier’s

 6   preliminary injunction reply is due.

 7          Dated this 15th day of April, 2019.

 8

 9                                                   A
                                                     JAMES L. ROBART
10
                                                     United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
